Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12th, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the term “rectilinear,” but the scope of this term is unclear. The present specification does not use the term “rectilinear” or a similar, analogous term. The present drawings depict bonds which may be considered “rectilinear” in multiple ways, and it is not sure which way is 
Claim 32 is rejected due to dependency on indefinite claim 31.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 specifies the gap as having a gap width, and each of the first and second strips as having a bond width. However, every gap has a width, and it is submitted that any first or second strips having first or second bonds (as recited in claim 1) would, similarly, have bond widths. It is not seen how claim 21 imparts any particular structure not already present in claim 1, upon which it depends. Therefore, claim 21 fails to further limit the subject matter from the claim upon which it depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dan-Jumbo (US 8,524,356 B1) in view of Kuroki et al (US 2008/0160860 A1).
	With regards to claims 1, 25, 29, and 31, Dan-Jumbo discloses a bonded patch forming a multi-layered structure comprising a laminate patch layer 32 formed from fibers impregnated with resin (first composite fiber layer), a composite structure 24 (second composite layer), and an adhesive layer 34 (bonding agent) which is depicted as forming first and second bond joints 44 and 46 (first and second bond areas) which are separated by a gap (Dan-Jumbo: Fig. 2; col. 3, line 59 through to column 4, line 1; col. 4, lines 19-29). The structure of Dan-Jumbo is considered to be a multi-layer composite structure since it has multiple layers of composite material (i.e., a combination of laminate patch layer 32 and composite structure 24). Dan-Jumbo discloses the gaps as capable of arresting debonding (i.e., the gaps are arranged to isolate dis-bonding of the first bond from propagating to the second bond) (Dan-Jumbo: col. 4, lines 38-41 and 46-54). However, based on the present disclosure, it is noted that such a property would naturally flow from the structure of Dan-Jumbo (i.e., a gap inherently isolates dis-bonding and prevents propagation of dis-bonding to at least some extent, as a gap does not contain a material which 
Although Dan-Jumbo discloses a bonding agent, Dan-Jumbo does not appear to expressly disclose the bonding agent as forming a fillet profile at interfacial regions between the first and second composite fiber layers.
Kuroki discloses an epoxy resin composition used to form laminated composites, the epoxy resin having improved mechanical properties and improved fluidity, such that fillets form during application (Kuroki: para. [0052], [0065], and [0073]). Kuroki teaches that resins which form fillets are generally known in the field of composites (Kuroki: para. [0006]). Kuroki notes several composites in the art which contain adhesives forming fillets, the fillets resulting in improved toughness and self-adhesiveness (Kuroki: para. [0006]). Furthermore, Kuroki is concerned with the formation of a lightweight, yet strong composite material for use in aircrafts, and in this way, Kuroki and Dan-Jumbo are considered analogous (Kuroki: para. [0009]). One of ordinary skill in the art would have found it obvious to have selected the adhesive composition of Kuroki for the adhesive of Dan-Jumbo, thereby resulting in a composite structure comprising adhesive which forms a fillet profile at interfacial regions between the first and second composite fiber layers, in order to improve the strength of the composite (Kuroki: para. [0065]).

	With regards to claim 2, it is first noted that dis-bonding is not positively recited in the claim. That is, the claimed structure does not include dis-bonding, but rather the claims only describe the functional properties of the composite (i.e., that dis-bonding would hypothetically occur at an interfacial region between the bonding agent and the first composite layer). Given that the structure of Dan-Jumbo is identical to the claimed structure, and further that Dan-Jumbo includes a gap, the structure of Dan-Jumbo would inherently isolate dis-bonding and prevent its propagation, wherein the dis-bonding comprises a separation at an interfacial region between the bonding agent and the first composite layer (See above discussion).
With regards to claim 4, first bond joint 44 is disclosed as wider than second bond joint 46 (i.e., the first and second bonds have unequal widths) (Dan-Jumbo: Fig. 2).
With regards to claim 5, the structure further comprises a bond joint 48 (third bond) separated by second bond joint 46 via a gap (Dan-Jumbo: Fig. 2; col. 3, line 59 through to col. 4, line 5).
With regards to claim 6, the gaps separating the bond joints 44, 46, and 48 are depicted as having separate widths (Dan-Jumbo: Fig. 2).
With regards to claim 8, the first, second, and third bond joints are depicted such that all three are not of the same width (Dan-Jumbo: Fig. 2). In the interest of compact prosecution, Dan-Jumbo alternatively discloses altering the widths of the adhesive joints individually in order to adjust the overall 
With regards to claim 9, each of the first and second bonds define a circular shape (Dan-Jumbo: Figs. 2 and 3).
With regards to claim 10, the structure of Dan-Jumbo is used in an aircraft structure, such as a skin for an aircraft (i.e., a component of an aerial vehicle) (Dan-Jumbo: col. 8, lines 30-34).
With regards to claim 21, it is noted that any gap necessarily has a width, and any bonded strip necessarily has a bond width. Therefore, the gap of Dan-Jumbo and Kuroki must have a gap width, and the first and second strips must each have a bond width.
With regards to claims 22-24, 27-28, 30, and 32, Dan-Jumbo teaches adjusting a gap width “g” relative to a bond width “w” in order to achieve a desired fracture toughness, peel, or shear property (Dan-Jumbo: col. 4, lines 43-62). The gap width “g” and bond width “w” are to be adjusted based on the desired fracture mode and materials in question. It is noted that Dan-Jumbo’s motivation is identical to the present specification, that is, the claimed gap width to bond width values are selected to enable delamination in a manner which does not result in fracture. As Dan-Jumbo provides the same motivation for optimization as the present specification, and Dan-Jumbo explicitly instructs a person of ordinary skill that gap width and bond width are result-effective variables in need of adjustment as desired, a person of ordinary skill in the art would have found optimization of the gap width and bond widths of Dan-Jumbo and Kuroki obvious. That Dan-Jumbo adjusts gap width and bond width for the same purpose as the present specification suggests that a person of ordinary skill would have inevitably arrived at the claimed values over the course of experimentation. See MPEP 2144.05.


Response to Arguments
Applicant’s arguments have been fully considered, but they are not found persuasive.
Applicant argues that Kuroki does not disclose a bonding agent in a filet profile, because Kuroki does not contemplate use of the bonding agent a forming a first bond and a second bond between a first composite fiber layer and a second composite fiber layer. This argument is not found persuasive as Kuroki need not use the exact language of the claim to obviate it. Kuroki discloses the use of bonding material located between first and second composite fiber layers, such that a fillet profile is formed. Therefore, Kuroki teaches the formation of bonding material forming a fillet profile at interfacial regions.
Applicant argues that Dan-Jumbo discloses circumferential strips and circumferential gaps formed between the adhesive sections. This argument is not found persuasive as although the drawings of Dan-Jumbo disclose a circumferential profile, column 8, lines 63-65 of Dan-Jumbo teach the strips and gaps “need not be concentric, and shapes other than a circle and rings are possible.” Therefore, Dan-Jumbo need not have a circumferential profile. In addition, the arguments are not found persuasive as the claims do not exclude circumferential gaps or adhesive sections. The claims require that the gaps and adhesive sections are “parallel”. The adhesive sections and the gaps are flat such that they are parallel to a same plane. Therefore, they are still “parallel”.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783